By the Court.
In 1875, J. was in possession of land under a title bond, and was entitled to receive a deed therefor from G., upon payment of a balance of the purchase money. J. made to K. a mortgage on the land to secure a debt owing to him, and K. caused the mortgage to be duly recorded. Afterwards J. arranged with G. as to the unpaid purchase money, so that at the same moment G. delivered *335to J. a deed for the land, J. delivered to H. a mortgage on it securing a note for tlie amount of said purchase money, and H. paid said money to G. H. did not enter his mortgage for record until more than a year after its delivery to him. Held: The title passed to J. subject to the mortgage to H., as against the mortgage to K., and H. holds the paramount lien.

Judgment affirmed.